                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


BERNARD JOHN CRAIGE,

             Petitioner,                       Case No. 2:18-cv-12154
v.
                                               Honorable Sean F. Cox
SHERRY BURT,

           Respondent.
_______________________________/

                           OPINION AND ORDER
               GRANTING RESPONDENT’S MOTION TO DISMISS,
                 DISMISSING THE PETITION WITH PREJUDICE,
                DENYING A CERTIFICATE OF APPEALABILITY,
             AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

      This matter has come before the Court on petitioner Bernard John Craige’s pro se

habeas corpus petition under 28 U.S.C. § 2254 and respondent Sherry Burt’s motion to

dismiss the petition. Although Respondent argues in her motion to dismiss that Petitioner

did not exhaust state remedies for all his claims, the Court has determined that none of

Petitioner’s claims warrant habeas relief. Accordingly, the Court will grant Respondent’s

motion on other grounds and dismiss the petition with prejudice.

                                    I. Background

      A. The Charges, Trial, Sentence, and Direct Appeal

      Petitioner was charged in Gratiot County, Michigan with one count of criminal

sexual conduct (CSC) in the first degree, see Mich. Comp. Laws § 750.520b(1)(b) (sexual

penetration of a person who is 13, 14, or 15 years of age and is related to the defendant

or is a member of the same household), and two counts of CSC in the third degree, see

Mich. Comp. Laws § 750. 520d(1)(d) (sexual penetration of a person who is related to the
defendant by blood or affinity to the third degree). The complainant was Petitioner’s

biological daughter, whom the Court will refer to as “JS.” The Michigan Court of Appeals

accurately summarized the facts as follows:


      JS, defendant’s daughter, testified that defendant had sexually abused her
      from about the time she was 12 years old until she was 17 years old. She
      testified that the last instance occurred in a barn on an abandoned farm,
      where defendant had taken her on his motorcycle. JS testified that
      afterward she told her stepmother, Nancy Craige, about the abuse, and that
      her stepmother said that she “knew there was something wrong.” According
      to JS, Nancy told her to get evidence that defendant was abusing her.

      JS downloaded a recorder on her phone and recorded two conversations
      that she had with defendant. Although the conversations do not explicitly
      refer to sexual relations, JS testified that they were indeed discussing
      sexual relations, and that defendant was gesturing to his “private parts”
      during the conversations. In one conversation, JS told defendant, “[I]t can’t
      be like last time,” to which defendant replied, “Your ass dragged the ground,
      man.”

      JS reported the abuse to the police. She led officers to the barn where she
      alleged that defendant had assaulted her. Police searched for fingerprints
      and DNA evidence in specific areas that JS had told them that she or
      defendant had touched while they were in the barn. Although the police
      recovered DNA and a fingerprint, they were determined to be unsuitable for
      comparison.

      A police officer contacted defendant, who denied sexually abusing JS. The
      officer testified that defendant, without prompting, said that he knew that JS
      had recorded their conversations, and defendant tried to explain the “ass
      dragging” comment. According to the officer, defendant said that he was
      referring to the fact that the foot pegs on his motorcycle had been broken,
      and that JS was “dragging her ass by riding without foot pegs. . . .”
      Defendant allegedly told the officer that he and JS had visited the farm to
      see if the house could be a “fix-up” for JS and her boyfriend.

      JS also told police that defendant had a scar on his penis and that he was
      circumcised. Defendant was ordered by the court to have his penis
      photographed by police in an erect state. Although defendant was unable
      to achieve an erection, his flaccid penis was photographed, and the
      photograph showed that he was circumcised and that he had a scar.
                                            2
       At trial [in Gratiot County Circuit Court], defendant denied sexually abusing
       JS, and claimed that she fabricated the allegations after he would not let
       her live with her boyfriend. He reiterated his claim that they had visited the
       abandoned farm because he thought it could be a property for JS and her
       boyfriend to buy. He further explained that he was a licensed contractor
       and could have helped repair the property. Defendant denied telling police
       that he knew that JS had recorded him, explaining as follows:

              I think [the officer] mentioned to me something about was I
              calling her names and saying something. I said—said
              something about her, she’s so short her butt is dragging the
              ground. She was going to jump up on the motorcycle foot
              boards . . . and they’re very dangerous, they’re on a swivel-
              type deal, and so if she was to jump on it improperly, she
              would go right down and bite the dirt . . . .

       Defendant also testified that a dog bit his penis when he was 12 years old.
       Finally, defendant presented four character witnesses, two siblings of JS
       and two of his former girlfriends, who opined that JS is untruthful.

People v. Craige, No. 321233, 2015 WL 4604648, at *1-*2 (Mich. Ct. App. July 30, 2015)

(unpublished).

       On February 14, 2014, the jury found Petitioner guilty, as charged, of one count of

first-degree CSC and two counts of third-degree CSC.            The trial court sentenced

Petitioner on March 17, 2014, to concurrent terms of fifteen to fifty years in prison for the

first-degree CSC and seven to fifteen years in prison for the third-degree CSC.

       Petitioner appealed as of right to the Michigan Court of Appeals. He claimed that:

(1) his substantial rights were severely affected by the improper admission of testimony

regarding DNA and fingerprint evidence; and (2) he was deprived of his constitutional

right to effective assistance of counsel by defense counsel’s failure to (a) file a motion in

limine or object at trial to the admission of testimony regarding DNA and fingerprint


                                             3
evidence, (b) properly investigate the case, prepare for trial, and present a defense, and

(c) ensure that the victim’s drawing of his penis was admitted in evidence.

       The Michigan Court of Appeals rejected most of Petitioner’s claims, but remanded

the case to the trial court for an evidentiary hearing on Petitioner’s claim that defense

counsel was ineffective for failing to produce his ex-wife, Nancy Craige (currently, Nancy

Hoffman), as a defense witness. The Court of Appeals thought there was a reasonable

probability that Hoffman’s proposed testimony would have led to a different result,

because she wrote in a post-trial affidavit or letter that she heard JS (1) threaten to “get”

Petitioner when Petitioner told her she could not live with her boyfriend and (2) admit that

she falsely accused her stepfather of sexually abusing her. Hoffman also averred in an

affidavit that she would have testified, contrary to JS’s testimony, that she did not tell the

victim that she knew all along Petitioner was abusing her and that, instead, she had

responded to JS’s disclosure of the abuse by asking, “Are you sure?”

See id., 2015 WL 4604648, at *5-*7.

       On remand, the trial court conducted an evidentiary hearing where –

       [d]efense counsel denied that Hoffman had told him the substance of her
       proposed testimony, while Hoffman maintained that she did. Defense
       counsel explained that he chose not to call Hoffman because she was a
       “live wire” and “she had given me the impression that she may lie and she
       had given conflicting statements about certain things.” He further testified
       that Hoffman did not want to hurt defendant’s case with her testimony and
       he was concerned that her testimony may do so. Defense counsel
       specifically maintained that his notes showed that Hoffman had stated that
       she would deny statements she had made to the police. Hoffman denied
       that she told counsel she would lie on the witness stand.

People v. Craige, No. 333013, 2017 WL 3043802, at *1 (Mich. Ct. App. July 18, 2017).

As further explained by the state court,
                                              4
         [a]t the conclusion of the testimony, the trial court issued an opinion and
         order in which it indicated that it had considered Hoffman’s proposed
         testimony and found that it would have had “limited value” at defendant’s
         trial. The trial court also discussed defense counsel’s reasons for not calling
         Hoffman, and concluded that defense counsel “made an informed decision
         that calling Ms. Hoffman [was] fraught with more potential problems than
         benefits for [defendant].” The trial court was also “satisfied” that defense
         counsel’s decision to not call Hoffman did not prejudice defendant.
         Accordingly, the trial court determined that defendant had failed to show
         that he was denied the effective assistance of counsel.

Id.

         Following the remand, the Michigan Court of Appeals concluded that Petitioner

had failed to carry his burden of demonstrating ineffective assistance of counsel.

Accordingly, the Court of Appeals affirmed Petitioner’s convictions. See id. at *3.

         Petitioner then appealed to the Michigan Supreme Court where he appears to have

raised the same issues that he presented to the Michigan Court of Appeals and several

other claims about his trial attorney. He also moved to amend his application for leave to

appeal with a claim that the trial court erred when it denied his motion for new trial

regarding trial counsel’s performance. On March 5, 2018, the Michigan Supreme Court

granted the motion to amend, but denied leave to appeal because it was not persuaded

to review the questions presented to it. See People v. Craige, 907 N.W.2d 563 (Mich.

2018).

         B. The Post-Appellate Proceedings and Habeas Corpus Petition

         On March 16, 2018, Petitioner filed a pro se motion for relief from judgment that

challenged his sentence and his trial and appellate attorneys’ failure to raise the

sentencing issues in the trial court and on appeal. In a pro se supplemental brief, he

argued that: (1) the trial judge (a) pierced the veil of judicial impartiality, (b) created a
                                               5
presumption in favor of the prosecution, (c) invaded the province of the jury, and (d)

infringed on his right to be tried by a neutral and detached judge; (2) trial counsel’s

complete failure to conduct pretrial investigative interviews of prosecution witnesses

constructively deprived him of his right to counsel; and (3) appellate counsel was “good

cause” for his failure to raise these issues on direct appeal.

       The trial court denied Petitioner’s motion for relief from judgment without

addressing the issues set forth in Petitioner’s supplemental brief. The court merely

addressed Petitioner’s claims about his trial and appellate attorneys and then concluded

that the attorneys were not ineffective. See People v. Craige, No. 13-6802-FC (Gratiot

Cty. Cir. Ct. May 3, 2018). Petitioner did not appeal the trial court’s decision. In fact, he

attempted to withdraw his motion after the motion had already been denied.                See

Appendix to Respondent’s Mot. to Dismiss Petitioner’s Application for Writ of Habeas

Corpus, Dkt. #7

       On July 9, 2018, Petitioner filed his habeas corpus petition. His four grounds for

relief are: (1) his substantial rights were severely affected by the improper admission of

testimony regarding DNA and fingerprint evidence; (2) defense counsel deprived him of

his constitutional right to effective assistance of counsel by not filing a motion in limine or

objecting at trial to testimony about the DNA and fingerprint evidence; (3) the trial judge

pierced the veil of judicial impartiality, created a presumption in favor of the prosecution,

and invaded the province of the jury by classifying the witness as a victim and by

expressing his dissatisfaction with the jury’s verdict; and (4) defense counsel failed to



                                              6
subject the prosecution’s case to meaningful adversarial testing by not investigating or

conducting any pretrial investigative interviews of prosecution witnesses.

       After filing his habeas petition, Petitioner filed another motion for relief from

judgment in the state trial court. He claimed that: (1) appellate counsel was ineffective

for failing to (a) research or investigate facts and (b) raise certain issues in the appeal of

right; (2) the prosecution violated his rights by (a) failing to properly disclose exculpatory

evidence and (b) allowing JS to testify that she did not have a cell phone and was fourteen

years old when she played varsity softball; and (3) trial counsel was ineffective for failing

to (a) investigate, (b) move to have the prosecutor disclose exculpatory evidence, (c)

present or interview exculpatory witnesses, and (d) object to the prosecutor’s removal of

evidence. See Mot. for Relief from J., Dkt. #6-16. The trial court denied the motion

because the issues lacked merit and could have been raised in a pro se supplemental

brief on appeal. See People v. Craig (sic), No. 13-6802-FC (Gratiot Cty. Cir. Ct. Feb. 14,

2019), Dkt. #8, PageID 1149.       Petitioner apparently tried to appeal the trial court’s

decision, see Dkt. #8, PageID. 1143, but the Court has found no record of an appeal from

that decision.

                          II. Respondent’s Motion to Dismiss

       Respondent argues in her motion to dismiss the petition that Petitioner failed to

exhaust state remedies for his third and fourth claims and, therefore, the Court should

dismiss the petition under 28 U.S.C. § 2254(b)(1)(A). The doctrine of exhaustion of state

remedies requires habeas petitioners to fairly present the factual and legal basis for each

of their claims to the state court of appeals and state supreme court before raising the

                                              7
claims in a federal habeas petition. See 28 U.S.C. § 2254(b)(1); Wagner v. Smith, 581

F.3d 410, 414-15 (6th Cir. 2009). The exhaustion rule, however, is not a jurisdictional

requirement. Castille v. Peoples, 489 U.S. 346, 349 (1989). A federal district court may

deny a habeas petition on the merits, despite the petitioner’s failure to exhaust available

state remedies. 28 U.S.C. § 2254(b)(2).

       Petitioner’s claims do not warrant habeas relief.      Accordingly, the Court will

proceed to address the merits of Petitioner’s claims rather than dismiss the petition for

failure to exhaust state remedies.

                                 III. Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) requires

habeas petitioners who challenge “a matter ‘adjudicated on the merits in State court’ to

show that the relevant state court ‘decision’ (1) ‘was contrary to, or involved an

unreasonable application of, clearly established Federal law,’ or (2) ‘was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceedings.’ ” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018) (quoting 28 U.S.C.

§ 2254(d)). “[A] federal habeas court may not issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly. Rather, that application must

also be unreasonable.” Williams v. Taylor, 529 U.S. 362, 411 (2000). “AEDPA thus

imposes a ‘highly deferential standard for evaluating state-court rulings,’ Lindh v. Murphy,

521 U.S. 320, 333, n. 7 (1997), and ‘demands that state-court decisions be given the



                                             8
benefit of the doubt,’ Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam).” Renico

v. Lett, 559 U.S. 766, 773 (2010).

       “A state court’s determination that a claim lacks merit precludes federal habeas

relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.”   Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)). To obtain a writ of habeas corpus from a federal

court, a state prisoner must show that the state court’s ruling on his or her claim “was so

lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Id. at 103. Thus, “[o]nly

an ‘objectively unreasonable’ mistake, [White v. Woodall, 572 U.S. 415, 419 (2014)], one

‘so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement,’ slips through the

needle’s eye of § 2254.” Saulsberry v. Lee, __ F.3d __, __, No. 17-6157, 2019 WL

4126667, at *2 (6th Cir. Aug. 30, 2019) (quoting Richter, 562 U.S. at 103). A state-court’s

factual determinations, moreover, are presumed correct on federal habeas review, 28

U.S.C. § 2254(e)(1), and review is “limited to the record that was before the state court.”

Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                       IV. Analysis

       A. The Admission of Testimony Regarding DNA and Fingerprint Evidence

       Petitioner alleges that his rights were severely affected by the improper admission

of testimony regarding DNA and fingerprint evidence. The evidence was collected in the

barn where Petitioner allegedly assaulted JS on July 7, 2012, but, according to Petitioner,

                                             9
the evidence did not prove he was present in the barn, let alone that he sexually assaulted

JS there. Petitioner also asserts that testimony about the DNA and fingerprint evidence

was unnecessary, prejudicial, irrelevant, and inadmissible under the Michigan Rules of

Evidence.

       The Michigan Court of Appeals reviewed Petitioner’s claim for “plain error”

because Petitioner did not object to the evidence at trial. Although the Court of Appeals

agreed with Petitioner that the forensic evidence was irrelevant, the Court of Appeals

concluded that the admission of the evidence did not amount to plain error because it was

not decisive to the outcome of the trial.

       State-court rulings on the admission of evidence under state law usually are not

questioned in a federal habeas corpus proceeding, Cooper v. Sowders, 837 F.2d 284,

286 (6th Cir. 1988), because “federal habeas corpus relief does not lie for errors of state

law.” Lewis v. Jeffers, 497 U.S. 764, 780 (1990). “In conducting habeas review, a federal

court is limited to deciding whether a conviction violated the Constitution, laws, or treaties

of the United States.” Estelle v. McGuire, 502 U.S. 62, 68 (1991).

       A state court’s evidentiary error does not rise to the level of a federal constitutional

claim warranting habeas corpus relief unless the error rendered “the proceeding so

fundamentally unfair as to deprive the petitioner of due process under the Fourteenth

Amendment.” McAdoo v. Elo, 365 F.3d 487, 494 (6th Cir. 2004) (citing McGuire, 502

U.S. at 69-70). “[S]tates have wide latitude with regard to evidentiary matters under the

Due Process Clause,” and “as a general matter, state-court evidentiary rulings cannot

rise to the level of due process violations unless they offend[s] some principle of justice

                                              10
so rooted in the traditions and conscience of our people as to be ranked as fundamental.”

Wilson v. Sheldon, 874 F.3d 470, 475-76 (6th Cir. 2017) (quotation marks and citations

omitted).

       The Michigan Court of Appeals determined that testimony about the DNA and

fingerprint evidence was irrelevant because Petitioner admitted to being in the barn with

JS on July 7, 2012. See 2/12/14 Trial Tr. at 191-92; 2/13/14 Trial at 70-71, 75-76.

Nevertheless, the evidence was found in the specific locations that JS claimed she and

Petitioner had touched on July 7, 2012. Thus, the evidence had some probative value,

and testimony about it was not unfairly prejudicial because the jury was made aware that

test results on the evidence were inconclusive. See 2/12/14 Trial Tr. at 185-87. As the

Michigan Court of Appeals pointed out, neither party benefitted from, nor was

substantially disadvantaged by, admission of the evidence.

       To conclude, the admission of testimony regarding the DNA and fingerprint found

in the barn was not so fundamentally unfair as to deprive the Petitioner of his constitutional

right to due process.     Therefore, he is not entitled to habeas corpus relief on his

evidentiary claim.

       B. Defense Counsel’s Failure to File a Motion in Limine or to Object at Trial

       Petitioner alleges next that his trial attorney deprived him of effective assistance of

counsel by not moving to exclude testimony about the DNA and fingerprint evidence or

by not objecting to the testimony at trial. Petitioner contends that the evidence did not

prove he was present in the barn and, therefore, a detective’s testimony about the



                                             11
evidence was unfairly prejudicial. The Michigan Court of Appeals rejected this claim on

direct review.

       The clearly established federal law is Strickland v. Washington, 466 U.S. 668

(1984). Pinholster, 563 U.S. at 189. To establish a violation of the Sixth Amendment

right to effective assistance of counsel, a petitioner must establish that his attorney’s

performance was deficient and that the deficient performance prejudiced the defense.

Strickland, 466 U.S. at 687.       An attorney’s performance is deficient if “counsel’s

representation fell below an objective standard of reasonableness.” Id. at 688. The

petitioner must show “that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at

687. “Judicial scrutiny of counsel’s performance must be highly deferential.” Id. at 689.

       An attorney’s deficient performance is prejudicial if “counsel’s errors were so

serious as to deprive the defendant of a fair trial, a trial whose result is reliable.” Id. at

687.   The petitioner must show “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.              A

reasonable probability is a probability sufficient to undermine confidence in the outcome.”

Id. at 694.

       Establishing that a state court’s application of Strickland was unreasonable under

§ 2254(d) is difficult. Richter, 562 U.S. at 105. “The standards created by Strickland and

§ 2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review is

‘doubly’ so.” Id. (internal and end citations omitted).



                                             12
       As noted above, test results on the DNA and fingerprint found in the barn provided

to be inconclusive. Defense counsel, therefore, was not ineffective for failing to object to

testimony about the evidence. To his credit, he used the inconclusiveness of test results

on the DNA swab and fingerprint as part of the defense that Petitioner was innocent and

that the prosecution had not proved its case beyond a reasonable doubt. See 2/12/14

Trial Tr. at 88-89; 2/13/14 Trial Tr. at 99-101.

       “There are countless ways to provide effective assistance in any given case,”

Strickland, 466 U.S. at 689, and defense counsel’s approach to the evidence was

reasonable.    Further, the state appellate court reasonably applied Strickland and

concluded that Petitioner had not overcome the presumption that defense counsel’s

performance was sound trial strategy. Given the deference due to defense counsel’s

performance and to the state appellate court’s decision, habeas relief is not warranted on

Petitioner’s claim.

       C. The Trial Judge

       Petitioner’s third claim alleges that the state trial judge pierced the veil of judicial

impartiality, created a presumption in favor of the prosecution, and invaded the province

of the jury by (1) classifying the witness as a victim and (2) expressing his dissatisfaction

with the jury’s verdict on the first-degree CSC charge. Petitioner raised this issue in the

supplemental brief that supported his first motion for relief from judgment. No state court

addressed the merits of the claim.




                                              13
       AEDPA, “by its own terms is applicable only to habeas claims that were

‘adjudicated on the merits in State court . . . .’ ” Maples v. Stegall, 340 F.3d 433, 436 (6th

Cir. 2003) (quoting 28 U.S.C. § 2254(d)). When, as in this case,

       the state court did not assess the merits of a claim properly raised in a
       habeas petition, the deference due under AEDPA does not apply. Williams
       v. Coyle, 260 F.3d 684, 706 (6th Cir. 2001) (applying pre-AEDPA standards
       to a habeas petition filed pursuant to § 2254 because “no state court
       reviewed the merits of [the] claim”). Instead, this court reviews questions of
       law and mixed questions of law and fact de novo. Id.

Id.

               1. Clearly Established Federal Law

       The Due Process Clause of the Fourteenth Amendment to the United States

Constitution “requires a ‘fair trial in a fair tribunal,’ before a judge with no actual bias

against the defendant or interest in the outcome of his particular case.” Bracy v. Gramley,

520 U.S. 899, 904–05 (1997) (quoting Withrow v. Larkin, 421 U.S. 35, 46 (1975)).

However, courts ordinarily “presume that public officials have properly discharged their

official duties.” Id. at 909 (quotation marks and end citations omitted).

       To prevail on his claim, Petitioner must show “there was bias, or such a likelihood

of bias or an appearance of bias that the judge was unable to hold the balance between

vindicating the interests of the court and the interests of the accused.” Ungar v. Sarafite,

376 U.S. 575, 588 (1964). A judge’s remarks ordinarily are not a basis for a bias or

partiality claim unless the remarks “reveal such a high degree of favoritism or antagonism

as to make fair judgment impossible.” Liteky v. United States, 510 U.S. 540. 555 (1994).

A judge’s ordinary efforts at courtroom administration also are immune from a claim of

bias or partiality. Id. at 556.
                                             14
              2. Referring to JS as a Victim

       Petitioner asserts that the state trial judge was biased against him because the

judge referred to JS as a victim three times during voir dire. See 2/12/14 Trial Tr. at 8-9.

At the time, however, the trial judge was explaining the charges against Petitioner. It was

proper to refer to JS as a victim because Michigan’s CSC statute defines “victim” as “the

person alleging to have been subjected to criminal sexual conduct.” Mich. Comp. Laws

Ann. § 750.520a(s). Furthermore, the judge did not use the term “victim” during his

charge to the jury at the close of the case. Instead, the judge referred to JS by name or

as “the complainant.” See 2/13/14 Trial Tr. at 110, 112-13.

       Nothing in the trial judge’s remarks reveal a high degree of favoritism or

antagonism that made fair judgment impossible. Therefore, Petitioner has failed to show

that the trial judge was biased against him.

       Furthermore, even if use of the word “victim” was ill-advised, the trial judge

instructed the jurors that neither the charges, nor his comments, rulings, and instructions

were evidence, id. at 106, and that the jurors should not let sympathy or prejudice

influence their decision, id. at 104. The judge stated that, if the jurors thought he had an

opinion on how the case should be resolved, they were mistaken because he was

comfortable with letting the jurors determine whether Petitioner was guilty or innocent. Id.

at 106. The judge made it very clear that Petitioner was presumed innocent and that, if

the jurors were not persuaded that the prosecutor had proved her case beyond a

reasonable doubt, it was their job to find Petitioner not guilty. Id. at 105.        These



                                               15
instructions cured any error caused by the trial court’s use of the term “victim” during its

preliminary remarks to the jury on the first day of trial.

              3. Expressing Dissatisfaction with the Verdict

       Petitioner alleges that the trial judge expressed dissatisfaction with the jury’s

verdict on the first count, which charged Petitioner with first-degree CSC. Petitioner has

not supported his claim with any details, but when he raised the claim in state court, he

alleged that, after the jury foreman announced that Petitioner was not guilty of first-degree

CSC, the trial judge took off his glasses, threw the glasses across the bench, pointed his

finger at the jury foreman, and exclaimed, “What? Are you sure?” See Defendant-

Appellant’s Supplemental Brief in Support of Mot. for Relief from J., at 3-4, Dkt. #6-14,

PageID. 690-91.

       Petitioner’s version of the facts is not supported by the record. The transcript

indicates that the foreperson of the jury handed the verdict form to the court officer who

handed the form to the trial judge. The trial judge then announced that, according to the

verdict form, the jury found Petitioner not guilty of CSC in the first-degree, but guilty of

two counts of third-degree CSC. 2/14/14 Trial Tr. at 4. The jury foreperson immediately

responded to the trial judge’s reading of the verdict form by stating that she thought she

had checked the wrong blank on the form. She explained that the “not guilty” mark next

to the first-degree CSC charge was not correct, and that it should read “guilty.” Id. at 4-

5. The trial judge then polled the jury on the first count, and each of the jurors indicated

that his or her verdict was “guilty” of first-degree CSC. The judge subsequently stated

that he was placing an “X” on the verdict form to show that the jury’s unanimous verdict

                                              16
was “guilty” on count one. The jury foreperson assured the trial judge that nothing the

judge had said was incorrect. Id. at 5-7.

        Petitioner has failed to show that the trial judge expressed dissatisfaction with the

jury’s verdict. The trial judge merely announced the jury’s verdict and then polled the jury

after the jury foreperson indicated that she had incorrectly recorded the jury’s verdict on

the first count. The judge never stated whether he agreed or disagreed with the jury’s

verdict. He simply took steps to ensure that the foreperson’s oral comments reflected the

jury’s actual verdict. Petitioner, therefore, is not entitled to relief on his claim of judicial

bias.

        D. Trial Counsel’s Alleged Failure to Investigate and Interview

        In his fourth and final claim, Petitioner alleges that his trial attorney failed to subject

the prosecution’s case to meaningful adversarial testing. Specifically, Petitioner contends

that his attorney failed to investigate or conduct any pretrial investigative interviews of

prosecution witnesses. Petitioner raised this claim in the supplemental brief that he

submitted to the state trial court after he filed his first motion for relief from judgment.

Because no state court addressed the claim on the merits, this Court’s review is de novo.

Maples, 340 F.3d 433 at 436.

               1. Clearly Established Federal Law

        The Sixth Amendment to the United States Constitution guarantees a defendant

in a criminal case the right “to have the Assistance of Counsel for his defence.” U.S.

Const. amend. VI. This “right to counsel is the right to the effective assistance of counsel,”

McMann v. Richardson, 397 U.S. 759, 771 n. 14 (1970), and, as noted above, an attorney

                                                17
is constitutionally ineffective if his or her performance was deficient and the deficient

performance prejudiced the defense. Strickland, 466 U.S. at 687. “ ‘In certain Sixth

Amendment contexts,’ however, ‘prejudice is presumed.’ ” Garza v. Idaho, 139 S. Ct.

738, 744 (2019) (quoting Strickland, 466 U.S. at 692).        For example, “prejudice is

presumed ‘if counsel entirely fails to subject the prosecution’s case to meaningful

adversarial testing.’ ” Id. (quoting United States v. Cronic, 466 U.S. 648, 659 (1984)).

              2. Application

       Petitioner’s trial attorney participated in voir dire, gave an opening statement,

cross-examined prosecution witnesses, made appropriate objections, and produced four

witnesses who testified that JS was untrustworthy, not a truthful person, or a liar. See

2/13/14 Trial at 32, 42 (Andrea Taipalus’s testimony); id. at 46-47 (Kathleen Braun’s

testimony); id. at 57 (Brodie Craige’s testimony); id. at 65 (Kathy Thomas’s testimony).

Defense counsel also called Petitioner as a witness so that Petitioner could provide his

version of the facts. See id. at 67-73. At the close of the case, defense counsel gave a

closing argument and urged the jury to find Petitioner not guilty. Id. at 98-101. Defense

counsel’s trial performance demonstrates that he subjected the prosecution’s case to

meaningful adversarial testing.

       Petitioner, nevertheless, contends that defense counsel did not investigate or

interview prosecution witnesses. Defense attorneys have “a duty to make reasonable

investigations or to make a reasonable decision that makes particular investigations

unnecessary.” Strickland, 466 U.S. at 691. But “reasonably diligent counsel may draw a



                                            18
line when they have good reason to think further investigation would be a waste.”

Rompilla v. Beard, 545 U.S. 374, 383 (2005).

       Only three prosecution witnesses testified at Petitioner’s trial: Petitioner’s

daughter, JS; Mark Williams, the detective assigned to the case; and Dr. Kurt Anderson,

the physician who examined Petitioner.       Both JS and the detective testified at the

preliminary examination, and even though Petitioner’s trial attorney did not represent

Petitioner at the preliminary examination, the transcript of the preliminary examination

was available to counsel months before trial. It also appears that defense counsel had

access to Detective Williams’ police reports concerning his interviews with both JS and

Petitioner.

       The third prosecution witness was Dr. Kurt Anderson who testified that he

examined Petitioner on two occasions to determine whether Petitioner had any scars or

abnormalities on his penis. The purpose of this testimony, no doubt, was to help the jury

assess JS’s credibility, because she claimed to know about a scar on Petitioner’s penis.

See 2/12/14 Trial Tr. at 142-46.

       Although defense counsel apparently did not interview any prosecution witnesses

about the scar, he was aware that the scar was an issue because there were court orders

directing Petitioner to be examined by a physician and photographed for the purpose of

determining whether the scar existed. He attempted to minimize JS’s testimony about

the scar by eliciting testimony from Petitioner’s two former girlfriends that neither one of

them noticed the scar during their sexual relations with Petitioner. See 2/13/14 Trial Tr.

at 44 and 65.

                                            19
       Defense counsel could have concluded that there was no need to interview JS,

Detective Williams, or Dr. Anderson because he already had an indication what the

witnesses’ testimony would be. He was prepared for trial, and he performed adequately.

His cross-examination of JS emphasized the fact that JS delayed disclosing the sexual

abuse for years, despite having friends, teachers, and relatives with whom she could

confide. See 2/12/14 Trial Tr. at 151-62. Defense counsel elicited testimony from

Detective Williams that, although Williams was involved in the case as early as July of

2012, Petitioner was not arrested until some time in 2013. See 2/13/14 Trial Tr. at 19-20.

Finally, with regard to Dr. Anderson, defense counsel attempted to show that Petitioner

complied with the court orders to be examined and photographed. See id. at 13-17.

       Defense counsel’s performance was objectively reasonable, and he subjected the

prosecution’s case to meaningful adversarial testing.              Therefore, Petitioner’s

constitutional claim lacks merit.

                                     V. Conclusion

       For the reasons given above, the state appellate court’s adjudication of Petitioner’s

first and second claims on the merits was not contrary to Supreme Court precedent, an

unreasonable application of Supreme Court precedent, or an unreasonable determination

of the facts. Further, this Court’s de novo review of Petitioner’s third and fourth claims

demonstrates that those claims lack merit. Accordingly, the Court grants Respondent’s

motion to dismiss (Dkt. #5) on alternative grounds and dismisses the habeas petition (Dkt.

#1) with prejudice.



                                            20
      The Court declines to issue a certificate of appealability because reasonable jurists

could not disagree with the Court’s resolution of Petitioner’s constitutional claims or

conclude that the claims deserve encouragement to proceed further. Miller-El v. Cockrell,

537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). The Court

also declines to grant Petitioner permission to appeal in forma pauperis, because an

appeal could not be taken in good faith. 28 U.S.C. § 1915(a)(3). Petitioner may apply to

the Court of Appeals for a certificate of appealability and leave to proceed in forma

pauperis.



Dated: September 19, 2019                       s/Sean F. Cox
                                                Sean F. Cox
                                                U. S. District Judge




                                           21
